Citation Nr: 0415886	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  94-14 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bronchiectasis, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected epidermophytosis of the hands and feet, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to a total rating based on unemployability 
due to service connected disability.  









REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1946 to 
December 1947.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 1992 rating decision of the RO, 
which denied increased ratings for the service-connected 
bronchiectasis and epidermophytosis.  

This matter also comes before the Board from an October 2001 
decision of the RO which denied a total rating based on 
unemployability.  

The veteran testified before an RO Hearing Officer in April 
1993.  A transcript of that hearing has been associated with 
the claims folder.  

The issues of increased ratings for the veteran's service-
connected bronchiectasis and epidermophytosis are addressed 
hereinbelow, while the issue of entitlement to a total 
compensation rating based on unemployability is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.  



FINDINGS OF FACT

1.  The service-connected bronchiectasis is shown to be 
productive of a disability picture that more nearly 
approximates that of impairment in general health, as well as 
chronic bronchitis, productive cough and wheezing.  

2.  The service-connected epidermophytosis is shown to be 
productive of a disability picture that more nearly 
approximates that of extensive lesions with constant itching 
and flaking, with hyperhidrosis and maceration.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 60 percent 
for the service-connected bronchiectasis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6601 (1996); 38 C.F.R. § 4.118, Diagnostic 
Code 6601 (2003).  

2.  The criteria for the assignment of a rating 30 percent 
for the service-connected epidermophytosis have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issues decided herein, a 
substantially complete application for increase was received 
in November 1991.  Thereafter, a March 1992 rating decision 
denied the veteran's claim.  The veteran's application for a 
total rating was received in July 2000 and denied by the RO 
in October 2001.  

Only after the rating action denying the veteran's claims was 
promulgated did the RO, in October 2003, provide notice to 
the claimant regarding what information and evidence was 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
February 1993 Statement of the Case, of the information and 
evidence necessary to substantiate his claims for increase.  
He was also provided notice of the information and evidence 
necessary to substantiate his claims via Supplemental 
Statements of the Case in July 1993, September 1997, December 
1997, October 2001 and January 2004.

The veteran was advised of the information and evidence 
necessary to substantiate his claim for a total rating via a 
November 2002 Statement of the Case.  A Supplemental 
Statement of the Case was provided to the veteran in January 
2004.  

The letter sent to the veteran since the promulgation of VCAA 
advised the veteran of VCAA and the evidence necessary to 
substantiate his claim.  The letter informed him of the 
assistance VA would render in obtaining such evidence.  

The letter additionally informed the veteran of the evidence 
that was currently of record and instructed him to provide 
information or evidence pertaining to the issues on appeal.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the veteran in May 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
Supplemental Statements of the Case were provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal at this time would not be prejudicial error to the 
claimant.  


II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that further development of the medical evidence is in order.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  

The assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  


i.  Increased Evaluation for Bronchiectasis

Service connection has been in effect for bronchiectasis 
since December 1947.  The veteran's claim for increase was 
received in November 1991.  Medical records submitted in 
support of the veteran's claim included a March 1991 report 
of pulmonary function testing that reflected normal 
spirometry.  

A March 1991 VA examination report indicates that the veteran 
had undergone right lobectomy secondary to bronchiectasis due 
to recurrent pneumonia.  The veteran complained of dyspnea at 
rest and on mild to moderate exertion.  He described a daily 
cough productive of whitish phlegm.  

The veteran was seen for coughing and chest congestion in 
July 1992.  Breath sounds in his right lung were decreased.  
Wheezing was noted.  An inhaler was prescribed.  

A September 1992 VA treatment note indicates that the veteran 
had had viral pneumonia followed by bacterial bronchitis, 
sinusitis, and broncho spasm for the previous month.  The 
veteran complained of increased sputum.  

Pulmonary function tests performed in November 1992 revealed 
mild restrictive lung disorder.  

A hearing was held before a Hearing Officer at the RO in 
April 1993.  The veteran testified that he had been treated 
on an emergency basis in August 1992 and March 1993 for 
bronchial pneumonia.  He stated that he had shortness of 
breath, wheezing, and coughing.  He indicated that he took 
cough medicine and antihistamine spray and that in order to 
sleep, he took sleeping pills.  He noted that his symptoms 
were worse when he laid down and that he slept with two 
pillows in order to avoid wheezing.  He stated that he used 
to walk four miles per day but that he had reduced the 
distance to one and one half miles due to shortness of 
breath.  He denied engaging in sporting activities and 
maintenance of his home.  

On VA examination in May 1993 the veteran complained of 
coughing and wheezing.  The examiner noted dyspnea at rest 
and with mild exertion.  The veteran indicated that he had a 
daily productive cough, more productive at night when he laid 
down.  Wheezing was noted on forced expiration.  

In August 1994 the veteran continued to complain of nocturnal 
symptoms, to include cough, wheezing and shortness of breath.  
He was noted to be using an inhaler.  

In July 1996 the veteran complained of worsening dyspnea and 
wheezing, especially at night.  He endorsed spasms of dry 
cough.  In January 1997 the veteran was seen for an 
unscheduled visit, complaining of worsening cough productive 
of whitish phlegm.  

A VA examination was conducted in May 1997.  The veteran's 
history of right middle lobectomy due to bronchiectasis was 
noted.  The veteran indicated that he had coughing spells, 
worse at night and associated with mucoid phlegm.  He also 
indicated that he had daily wheezing, exacerbated by damp 
weather.  He complained that he had exertional shortness of 
breath on walking one to one and one half miles.  

The examiner concluded that the veteran had moderate 
disability from shortness of breath and wheezing, and that 
his daily activities were limited due to the disability.

A further VA examination was performed in February 1999.  The 
veteran indicated that he had experienced frequent pneumonia, 
and that the most recent infection was two weeks previously.  
He complained of continuous coughing, worse at night.  He 
stated that he had expectoration which was grey in color and 
sometimes foul smelling.  He also complained of continuous, 
persistent wheezing as well as shortness of breath after 
walking one to two blocks.  He endorsed a weight loss of 
about 14 pounds.

A September 2001 VA treatment note indicates a diagnosis of 
bronchitis.  The veteran complained of sputum production and 
coughing.  An October 2001 treatment note indicates that the 
veteran was status post bronchitis.  

In an April 2002 statement, the veteran indicated that he had 
experienced pneumonia over the past six years.  

An April 2002 VA treatment note indicates complaints of 
nighttime wheezing regularly when lying down.  The veteran 
noted that he awoke with dry coughing.  

The veteran submitted to a VA examination in November 2002.  
The examiner noted a history of chronic bronchitis.  The 
veteran related that he had experienced repeated attacks of 
pneumonia, the most recent being in 2001.  He complained of 
shortness of breath and that the could walk slowly up to one 
mile.  He indicted that he had lost 10 to 12 pounds over the 
previous year, and that his appetite was not good.  

Pulmonary function tests revealed moderate obstructive lung 
disorder with a positive bronchodilator response.  

An April 2003 VA treatment note indicates the veteran's past 
medical history of chronic bronchitis.  The veteran was noted 
to suffer from a chronic productive cough.

In a November 2003 opinion by a VA physician, the veteran was 
noted to be unable to perform strenuous activity.  

On VA examination in December 2003, the veteran stated that 
he had had pneumonia for approximately the previous 10 years, 
with the most recent hospitalization two years previously.  

He indicated that he had been treated with antibiotics on 
numerous occasions.  He complained of chronic breathing 
problems and indicated that he could no longer walk for more 
than one mile.  He indicated that he suffered from a chronic 
cough, with grayish sputum.  

He noted that he had relief from inhalers, but indicated his 
belief that his level of function had continued to decline.  
He stated that his coughing and wheezing had increased at 
night, and that he had approximately one-quarter cup of 
sputum per day.  He also noted that his weight had 
continuously declined over the past few years.  Pulmonary 
function tests revealed moderate obstructive lung disorder.  

The Board notes that the schedular criteria for evaluating 
respiratory disorders were changed effective on October 7, 
1996.  Where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).

Under the old rating criteria which remained in effect until 
October 7, 1996, bronchiectasis was evaluated pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6601 (1996). Under that code, 
a 30 percent evaluation would be assigned for moderate 
bronchiectasis manifested by persistent paroxysmal coughing 
occurring at intervals throughout the day and by abundant 
purulent and fetid expectoration, but with slight, if any, 
emphysema or loss of weight.  

The next higher evaluation, 60 percent, required severe 
bronchiectasis with considerable emphysema, impairment in 
general health manifested by loss of weight, anemia, or 
occasional pulmonary hemorrhages, and occasional 
exacerbations of a few days duration, with expected fever and 
other symptoms, and the disability is demonstrated by 
lipoidol injection and layer sputum test.  

A 100 percent rating was assigned when the disability was 
pronounced, with symptoms in aggravated form, marked 
emphysema, dyspnea at rest or on slight exertion, cyanosis, 
marked loss of weight or other evidence of severe impairment 
of general health. 38 C.F.R. § 4.97, Diagnostic Code 6601 (in 
effect prior to October 7, 1996).  

Under the amended criteria for bronchiectasis effective 
October 7, 1996, a 30 percent disability rating is warranted 
for bronchiectasis when the disability is manifested by 
incapacitating episodes of infection of two to four weeks 
total duration per year, or daily productive cough with 
sputum that is at times purulent or blood-tinged and requires 
prolonged (lasting four to six weeks) antibiotic usage more 
than twice a year. An incapacitating episode is defined as 
one that requires bed rest and treatment by a physician. 61 
Fed. Reg. 46,729.  

A 60 percent rating under the revised regulations is 
warranted if there are incapacitating episodes of infection 
of four to six weeks total duration per year, or near 
constant findings of cough with purulent sputum associated 
with anorexia, weight loss, and frank hemoptysis and 
requiring antibiotic usage almost continuously.  

A 100 percent rating is warranted when there are 
incapacitating episodes of infection of at least six weeks 
total duration per year. For rating purposes, an 
incapacitating episode is one that requires bedrest and 
treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Code 
6601.

Based on its review of the evidence of record, the Board 
finds that the manifestations of the veteran's bronchiectasis 
have more nearly approximated the criteria for a 60 percent 
evaluation than those for an evaluation of 30 percent.  

In reaching this conclusion, the Board observes that the 
veteran's bronchiectasis has been manifested by dyspnea at 
rest and with mild exertion, daily productive cough, 
persistent wheezing, chronic bronchitis, weight loss and 
decreased appetite.  

Pulmonary function tests have indicated moderate obstructive 
lung disorder.  VA providers have indicated that the 
veteran's daily activities are limited due to the disability.  
Accordingly, the Board finds that an evaluation of 60 percent 
is warranted for this disability.  



ii.  Increased Evaluation for Epidermophytosis of the Hands 
and Feet

Service connection has been in effect for epidermophytosis of 
the hands and feet since March 1969.  The veteran submitted 
the instant claim for increase in November 1991.

The veteran was seen in October 1992 at a VA podiatry clinic.  
He complained of painful nails and calluses.  His toenails 
were elongated and hypertrophic.  The assessment was 
onychomycosis.  

VA treatment records dated during the course of the veteran's 
appeal indicate similar assessments and treatment for the 
veteran's feet, to include oral and topical medication.  

At his April 1993 hearing, the veteran testified that he had 
been receiving treatment for his feet and toenails since 
1946.  He indicated that he also had trouble with the nails 
on his hands.  He noted that his toenails had infections and 
were disfigured.  He also indicated that his feet cracked on 
the bottom and around the heels, and that sometimes he had 
bleeding as a result.  He related that his feet required 
treatment every 10 weeks and that he cared for them between 
medical appointments.  He stated that his feet itched, and 
that he applied medication prescribed through VA.  

On VA examination in May 1993, the veteran complained of 
cracking and peeling of his feet, and of disfigured toenails.

A VA skin examination was carried out in May 1997.  The 
veteran complained of pruritis and a recurrent fissuring of 
the soles and heels, as well as toenail dystrophy.  The 
examiner noted that the veteran had been treated with topical 
antifungals, Urea cream, and antibiotics.  

Examination revealed scaling and hyperkeratosis of the 
interdigital spaces, soles, and heels.  There was no 
fissuring at the time of examination.  Subungual 
hyperkeratosis of all toenails was present.  

A further VA skin examination was conducted in February 1999.  
The examiner noted that the veteran had been treated since 
1946 for tinea pedis and fungal infection of the hands and 
feet.  The veteran stated that his feet flaked constantly, 
sweated a lot, cracked open at the heels and were itchy at 
night.  He indicated that his hands had been problematic for 
about one year.  

Examination revealed diffuse hyperkeratosis and scaling of 
the soles of the veteran's feet.  There was hyperhidrosis and 
maceration of the soles, with a foul odor.  There was no 
evidence of fissuring, blistering, or excoriations.  There 
was subungual hyperkeratosis of all toenails.  The veteran's 
hands were clear, but there was discoloration and subungual 
debris of the medial thumbnails.  

The diagnosis pertaining to the veteran's feet was that of 
tinea pedis, tinea manuum, and onychomycosis with recurrent 
scaling, fissuring, maceration, foul odor and pruritis.  

The veteran was again examined by the May 1997 examiner in 
November 2002.  The examiner noted that the veteran's feet 
had been treated with topical creams.  The veteran complained 
of pruritis and fissuring of the soles of his feet and the 
distal fingers.  

Examination revealed scaling and hyperkeratosis of the 
interdigital spaces of the toes, soles and heels, with 
subungual hyperkeratosis of all toenails.  Distal onycholysis 
of all fingernails was also noted.  The assessment was that 
of chronic tinea pedis and onychomycosis.  

In November 2003 a VA physician indicated that the veteran's 
skin condition had not changed since 1999.  

A VA examination was conducted in December 2003.  The 
examiner noted that the veteran had been treated with many 
medications and was under the care of VA podiatry and 
dermatology.  Scaling and hyperkeratosis was noted on the web 
spaces of the toes, soles and heels.  Subungual 
hyperkeratosis of all toenails was also noted.  The veteran's 
hands were unremarkable.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  

The veteran is entitled to the application of the version of 
the regulation that is more favorable to him from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).  

The veteran's epidermophytosis is currently rated as 10 
percent disabling pursuant to the former diagnostic code for 
eczema.  A 10 percent rating is warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area. 

A 30 percent rating is warranted for exudation or itching 
constant, extensive lesions, or marked disfigurement.  
Ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptional repugnance warrants 
a 50 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

The revised criteria for Diagnostic Code 7806 for eczema now 
includes dermatitis, and provides for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period.  

A rating of 30 percent is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2003).

Based on a review of the entire evidentiary record, the Board 
concludes that the manifestations of the veteran's 
epidermophytosis more nearly approximate the criteria for a 
30 percent evaluation than those for an evaluation of 10 
percent.  

In this regard, the Board notes that the medical evidence 
shows scaling and hyperkeratosis of the veteran's feet and 
toenails.  Examination in February 1999 revealed 
hyperkeratosis, scaling, hyperhidrosis, maceration and a foul 
odor.  The same examiner noted in November 2003 that the 
veteran's skin condition had not changed since 1999.  

The veteran has been treated for this disability with topical 
and oral medication, and receives regular treatment through 
VA podiatry.  He has complained of constant itching and 
fissures, and has noted that he must maintain care of his 
feet during the periods between VA treatment.  

He has indicated that his toenails and feet are painful and 
that such pain causes functional limitation.  Accordingly, 
the Board finds that an evaluation of 30 percent is warranted 
for this disability.  



ORDER

An increased rating of 60 percent for the service-connected 
bronchiectasis is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An increased rating of 30 percent for the service-connected 
epidermophytosis is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

As an initial matter, the Board notes that the liberalizing 
provisions of the VCAA and the implementing regulations are 
also applicable to the veteran's claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  

A total rating based on unemployability due to service- 
connected disabilities may be granted if the service- 
connected disabilities preclude the veteran from obtaining or 
maintaining substantially gainful employment consistent with 
his education and occupational experience.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (2003).  

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a).  

As a result of the increased rating granted hereinabove, the 
veteran is now eligible to be considered for a total rating 
pursuant to § 4.16(a).  

Because the RO has not considered the veteran's claim for a 
total rating pursuant to § 4.16(a), the Board concludes that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision on the issue at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In light of these circumstances, the Board has concluded that 
further development and adjudication is required.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should send a letter with 
respect to the issue on appeal that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the appellant and his 
representative, and request them to 
provide such evidence.  In any event, the 
RO should obtain all treatment records 
from VA.  

3.  The RO should then review the claims 
folder to ensure that all necessary 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  The RO should then adjudicate the 
issue of entitlement to a total rating 
pursuant to 38 C.F.R. § 4.16(a).  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and afforded the requisite 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



